             Case 7:19-cv-07577-KMK Document 73 Filed 09/12/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 PHARMACYCHECKER.COM, LLC,
                                Plaintiff,                Case No. 19-CV-7577 (KMK)
        V.
                                                                     ORDER


 NATIONAL ASSOCIATION OF BOARDS OF
 PHARMACY, et al. ,
                                Defendants.



KENNETH M. KARAS, District Judge:

       For the reasons stated on the record at the oral argument on September 11, 2019, the

Court denies Plaintiffs Motion for a Preliminary Injunction against Defendants National

Association of Boards of Pharmacy and Center for Safe Internet Pharmacies, Ltd. (the

"Motion").

       The Clerk of Court is directed to terminate the pending Motion, (Dkt. No. 17).


SO ORDERED.

DATED:          September 11_, 2019
                White Plains, New York

                                                          ETHM.KARAS
                                                          D STA TES DISTRICT JUDGE
